Citation Nr: 1757484	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-06 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2. Entitlement to service connection for a sleep disorder. 

3. Entitlement to service connection for erectile dysfunction (ED). 

4. Entitlement to service connection for gastroesophageal reflux disease (GERD). 

5. Entitlement to a waiver of recovery for an overpayment of VA dependency compensation benefits in the amount of $1,414.81. 


REPRESENTATION

Appellant represented by:	John S. Berry Jr., Attorney



ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from September 1977 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 (PTSD), June 2012 (sleep disorder, ED, and GERD), and May 2015 (overpayment) decisions by the Department of Veterans Affairs (VA). 

The issues of entitlement to service connection for PTSD and entitlement to waiver of recovery for overpayment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On August 2, 2017, prior to the promulgation of a decision in this appeal, the Board received notification from the appellant's authorized representative that the appellant only wished to appeal the service connection claim for PTSD.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the service connection claim for a sleep disorder by the appellant have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the service connection claim for ED by the appellant have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the service connection claim for GERD by the appellant have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, Appellant was issued two Supplemental Statements of the Case on July 11, 2017.  The first addressed the service connection claim for PTSD, and the second addressed the service connection claims for ED, GERD, and a sleep disorder.  On August 2, 2017, the VA received correspondence from the Veteran's duly authorized representative stating that the Veteran only wished to continue his appeal with respect to the service connection claim for PTSD.  See Remarks to Suppl. Stmt. of the Case, p. 2, July 26, 2017 (received August 2, 2017) ("The above veteran...continues his appeal of th[e] July 11, 2017, Statement of the Case] regarding the following issues: service connection for PTSD is denied.") (emphasis added) (internal bullet point omitted).  The correspondence acknowledges that multiple issues were on appeal in the Statements of the Case dated July 11, 2017, but elected to appeal and present arguments for PTSD alone.   Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the withdrawn issues.  Accordingly, the Board does not have jurisdiction to review those issues and they are dismissed.


ORDER

The appeal for entitlement to service connection for a sleep disorder is dismissed. 

The appeal for entitlement to service connection for ED is dismissed. 

The appeal for entitlement to service connection for GERD is dismissed. 

REMAND

The issues of entitlement to service connection for PTSD and entitlement to a waiver of overpayment are remanded for further development. 

Regarding the PTSD claim, the July 2017 Supplemental Statement of the Case stated that a request to confirm the ship fire alleged by the Veteran could not be made with the Joint Services Records Research Center (JSRRC) because the Veteran did not respond to a VA letter dated March 30, 2017, which requested a 60 day time-frame in which the fire occurred.  Although the Veteran did not respond to the March 2017 letter, he previously stated that he received skin treatment in the infirmary from November 1979 through January 1980.  Therefore, the AOJ should have used that time frame to make the request to JSRRC.  Furthermore, the Veteran's representative has alleged that the U.S.S. Saratoga collided with the U.S.S. Waccamaw on November 21, 1978.  Attempts should be made to obtain records from this time period regarding this incident as well.  

Regarding the overpayment claim, the matter is not ripe for the Board's review because the Committee on Waivers has not made a decision on the Veteran's request for a waiver of overpayment.  To avoid prejudicing the Veteran, the Board will remand this matter until an initial determination is made. 

Accordingly, the case is REMANDED for the following action:

1. Verify with the JSRRC: (1) whether a ship fire occurred on the U.S.S. Saratoga anytime between November 1979 and January 1980, and, if so, provide any details regarding the fire (e.g., location of the fire / ship, duration, damage); (2) whether the U.S.S. Saratoga collided with the U.S.S. Waccamaw on or around November 21, 1978; and (3) the Veteran's location and duties on those dates. 

All efforts to obtain such records should be documented. If the records cannot be located or do not exist, a formal memorandum of unavailability should be associated with the claims file.

2. Obtain the deck logs for the U.S.S. Saratoga from November 1979 to January 1980. 

All efforts to obtain such records should be documented. If the records cannot be located or do not exist, a formal memorandum of unavailability should be associated with the claims file.

3. If, and only if step 1 and/or 2 confirm the ship fire alleged by the Veteran, then schedule him for a VA examination with a psychologist or psychiatrist with sufficient expertise to determine the nature and etiology of all present psychiatric disabilities.  The examiner must review the claims file and must note that review in the report.  The examiner must use the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) to determine if the Veteran has a psychiatric disability, and must identify each psychiatric disability found, if any.  The rationale for all opinions expressed must be provided.  Based on the examination and review of the record, the examiner should provide the following opinions:

(a) Does the Veteran currently have a psychiatric disability according to the diagnostic criteria in DSM-5? 

(b) If PTSD is found, is it at least as likely as not (50% or greater probability) that the Veteran's PTSD is related to his active duty service?  The examiner must specify the particular stressor(s) upon which the opinion is based. 

(c) If the Veteran has another psychiatric disability, is it at least as likely as not (50% or greater probability) that the psychiatric disability is related to his active duty service? 

4. Request a status update and/or decision from the Committee on Waivers regarding the Veteran's request for a waiver of overpayment in the amount of $1,414.81.

5. Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response.  After the Veteran is given an opportunity to respond, the case should be returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


